Citation Nr: 0114533	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to an effective date prior to March 6, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was not received by VA prior to March 6, 1998. 

2.  The RO's May 1998 rating decision granted service 
connection for PTSD, effective March 6, 1998.   


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to March 6, 1998 for an award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for the Grant of Service Connection 
for PTSD

Factual Background

The veteran's DD Form 214 shows that he was awarded the 
combat infantryman's badge.  The service medical records 
further reflect the treatment for combat exhaustion in 
October 1968, and the veteran's mention of mild nervousness 
at the time of his separation examination in March 1970.  

VA records reflect treatment for anxiety attacks in 1981.  
Further complaints of anxiety were noted throughout the 
1980s.   

On March 6, 1998, VA received the veteran's claim alleging 
entitlement to service connection for PTSD.  A diagnosis of 
PTSD first appears in treatment records and a VA examination 
report of April 1998.  

By rating action of May 1998, service connection for PTSD was 
established.  A 70 percent rating was assigned, effective 
March 6, 1998, the date the claim was received.  

In July 1999, the veteran testified before a hearing officer 
at the RO.  The veteran testified that he was treated for 
combat exhaustion during service, and that his psychiatric 
symptoms had continued since that time.  He was not aware of 
PTSD or of the possibility of filing a claim for the 
condition until many years later in 1998. 

In January 2001, the veteran testified before the undersigned 
at the RO.  He testified that his first post-service 
treatment for anxiety attacks was in 1978.  Although he was 
never told about PTSD, he was aware that something was wrong 
with him.  He started psychiatric treatment in 1998.  After a 
friend spoke to him about PTSD, the veteran decided to 
contact a county service officer around 1993 or 1994 in order 
to open a claim.  He had the paperwork, but never submitted 
the claim.  Other than the claim filed in 1998, he had not 
filed a claim on any other occasion.  The veteran contended 
that an earlier effective date is warranted given his ongoing 
symptoms since service, and that a 1978 effective date should 
be set since he initially sought treatment in that year.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the supplemental statement of the case 
of December 1999 issued during the pendency of the appeal, 
the appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in January 2001, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded an 
additional period of 30-days to submit evidence.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder.  A review of the file does not indicate that 
there are Social Security Administration or vocational 
rehabilitation records that have to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  Hearings were conducted before the 
RO and before the Board and the transcripts are associated 
with the claims folder.

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

A careful review of the claims folder shows that the veteran 
separated from service on April 17, 1970.  In March 1998, he 
submitted a claim alleging entitlement to service connection 
for PTSD.  There is no evidence that the veteran submitted a 
claim for PTSD prior to March 1998.  Since the veteran's 
original claim for service connection for PTSD was received 
by VA more than one year after his separation from active 
service, the proper effective date for the grant of service 
connection for the disability at issue may not be the day 
following separation from service.  

The veteran contends that an earlier effective date is 
warranted since his problems began with his combat service in 
Vietnam and ongoing psychiatric symptoms since that time.  
There is documentation in the record that during and after 
service the veteran suffered from anxiety and that he has 
combat service.  Even though PTSD had not been diagnosed at 
that point, the records do offer some insight as to the 
possible date of onset and relation to service, therefore 
there is evidence which would indicate the date entitlement 
arose.  The date that entitlement arose, however, is not 
later than the date on which the appellant filed a claim with 
VA for benefits.  As the law clearly and unambiguously 
requires that VA assign the date of claim if that claim is 
later than the date entitlement arose, the RO's assignment of 
March 6, 1998 as the effective date for the award of service 
connection for PTSD was correct.  Therefore, the claim must 
be denied.

The preponderance of the evidence is against the claim for 
earlier effective date and, thus, the benefit of the doubt 
doctrine is not for application.  The appeal is denied.


ORDER

Entitlement to an effective date prior to March 6, 1998 for 
the grant of service connection for PTSD is denied.  


REMAND

Service Connection for Ulcers

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In May 1998, the RO denied this claim as not well grounded.  
The statutory requirement that a veteran submit a well-
grounded claim, however, was repealed by the Veterans Claims 
Assistance Act of 2000.  Hence, due process requires that 
this claim be developed and readjudicated under the Veterans 
Claims Assistance Act of 2000 on the merits.  Bernard, 4 Vet. 
App. at 392-94.  

Here, the veteran argues that his ulcer disease is secondary 
to his service-connected PTSD.  Under the provisions of 
38 C.F.R. § 3.310 (2000), service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  Judicial interpretation 
of the matter of secondary service connection, embodied in 38 
C.F.R. § 3.310, requires consideration of whether or not a 
service- connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
These considerations require development of the medical 
record, inasmuch as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In this case, it is 
essential for the examiner to have access to the medical 
evidence of record in order to make a specific determination 
in this regard.  Furthermore, under the new law, a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order.

A review of the record reflects the veteran's notation of 
treatment at VA facilities in Portland and Salem.  Therefore, 
those records should be secured and associated with the 
claims folder.  Under Section 3 of the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103A(b)), VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  Since VA records must be obtained 
in this case, the Board points out that with regard to 
records from a Federal department or agency, the new law 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who treated him for ulcers 
since his separation from service.  Based 
on his response, the RO should attempt to 
procure copies of all records, including 
the records of VA treatment the veteran 
states he received at VA facilities in 
Portland and Salem, which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and severity of his ulcers.  
It is imperative that the 
gastroenterologist review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  The 
gastroenterologist should offer an 
opinion as to whether it is at least 
likely as not that any diagnosed ulcer 
disorder is directly related to service.  
If not, the examiner must then opine 
whether it is at least as likely as not 
that any ulcer disorder was caused or is 
aggravated by PTSD.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and an explanation provided as to 
why the opinion cannot be provided.  The 
examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

The RO should again review the veteran's claim, to include 
specific consideration whether any ulcer disorder is 
increased in severity as a result of his service-connected 
PTSD pursuant to Allen.  If any benefit sought on appeal 
remains denied, the veteran and representative should be 
furnished a supplemental statement of the case.  The veteran 
and representative should then be given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



